             Case 1:20-cv-03178-LJL Document 67 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
HC2, INC.,

                          Plaintiff,                                  1:20-cv-03178-LJL

                 -against-                                            DECLARATION OF ROBERT
                                                                      ROTMAN IN OPPOSITION TO
ANDREW DELANEY,                                                       MOTION TO DISMISS_______

                           Defendant.
------------------------------------------------------------------x
        I, Robert Rotman, declare:

        1.       I am an attorney duly admitted to practice law in the State of New York and

represent defendant Andrew Delaney. I am fully familiar with the pleadings in this matter and,

unless otherwise indicated, I have personal knowledge of the facts herein.

        2.       I submit this declaration in opposition to HC2’s motion, pursuant to Federal Rule

of Civil Procedure 12(b)(6), to dismiss Defendant-Counter Claimant Andrew Delaney’s

Counterclaims, dated May 13, 2020 (Docket No. 26) (the “Counterclaims”) with prejudice.

        3.       Attached hereto as Exhibit A is a true and correct copy of an email chain dated

March 17, 2020 from Brian Hartstein of HC2 and attached hereto as Exhibit B is an email dated

May 12, 2020 from Jenner & Block LLP , which are quoted, in part, in Defendant’s Memorandum

of Law in Opposition to Motion to Dismiss dated June 17, 2020.

        I declare under penalty of perjury that the above is true and correct. Executed this 17th

day of June 2020 in New York, New York.

                                                     /s/Robert Rotman_____
                                                     Robert Rotman, Esq.
         Case 1:20-cv-03178-LJL Document 67 Filed 06/17/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2020, all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system.

                                          /s/Robert Rotman_____
                                          Robert Rotman, Esq.
